COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

               ORDER ON EMERGENCY MOTION FOR TEMPORARY RELIEF

Appellate case name:        In re Bobby B. Dash, Relator

Appellate case number:      01-18-00725-CV

Trial court case number:    2017-16096

Trial court:                152nd District Court of Harris County

      The panel has voted to dismiss as moot relator’s pro se emergency motion for
temporary relief.

       It is so ORDERED.

Judge’s signature: __/s/ Evelyn V. Keyes______
                   x Acting for the Panel

Panel consists of: Chief Justice Radack and Justices Keyes and Bland.

Date: __November 29, 2018_____